

	

		II

		109th CONGRESS

		1st Session

		S. 346

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Ms. Stabenow introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Solid Waste Disposal Act to prohibit the

		  importation of Canadian municipal solid waste without State

		  consent.

	

	

		1.Short titleThis Act may be cited as the

			 Canadian Waste Import Ban Act of

			 2005.

		2.Canadian

			 municipal solid waste

			(a)In

			 generalSubtitle D of the Solid

			 Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended

			 by adding at the end the following:

				

					4011.Canadian

				municipal solid waste

						(a)DefinitionsIn

				this section:

							(1)AgreementThe

				term Agreement means—

								(A)the Agreement

				Concerning the Transboundary Movement of Hazardous Waste between the United

				States and Canada, signed at Ottawa on October 28, 1986 (TIAS 11099) and

				amended on November 25, 1992; and

								(B)any regulations

				promulgated to implement and enforce that Agreement.

								(2)Canadian

				municipal solid wasteThe term Canadian municipal solid

				waste means municipal solid waste that is generated in Canada.

							(3)Municipal solid

				waste

								(A)In

				generalThe term municipal solid waste means—

									(i)material

				discarded for disposal by—

										(I)households

				(including single and multifamily residences); and

										(II)public lodgings

				such as hotels and motels; and

										(ii)material

				discarded for disposal that was generated by commercial, institutional, and

				industrial sources, to the extent that the material—

										(I)(aa)is essentially the

				same as material described in clause (i); or

											(bb)is collected and disposed of with

				material described in clause (i) as part of a normal municipal solid waste

				collection service; and

											(II)is not subject

				to regulation under subtitle C.

										(B)InclusionsThe

				term municipal solid waste includes—

									(i)appliances;

									(ii)clothing;

									(iii)consumer

				product packaging;

									(iv)cosmetics;

									(v)debris resulting

				from construction, remodeling, repair, or demolition of a structure;

									(vi)disposable

				diapers;

									(vii)food containers

				made of glass or metal;

									(viii)food

				waste;

									(ix)household

				hazardous waste;

									(x)office

				supplies;

									(xi)paper;

				and

									(xii)yard

				waste.

									(C)ExclusionsThe

				term municipal solid waste does not include—

									(i)solid waste

				identified or listed as a hazardous waste under section 3001, except for

				household hazardous waste;

									(ii)solid waste,

				including contaminated soil and debris, resulting from—

										(I)a response action

				taken under section 104 or 106 of the Comprehensive Environmental Response,

				Compensation, and Liability Act (42 U.S.C. 9604, 9606);

										(II)a response

				action taken under a State law with authorities comparable to the authorities

				contained in either of those sections; or

										(III)a corrective

				action taken under this Act;

										(iii)recyclable

				material—

										(I)that has been

				separated, at the source of the material, from waste destined for disposal;

				or

										(II)that has been

				managed separately from waste destined for disposal, including scrap rubber to

				be used as a fuel source;

										(iv)a material or

				product returned from a dispenser or distributor to the manufacturer or an

				agent of the manufacturer for credit, evaluation, and possible potential

				reuse;

									(v)solid waste that

				is—

										(I)generated by an

				industrial facility; and

										(II)transported for

				the purpose of treatment, storage, or disposal to a facility (which facility is

				in compliance with applicable State and local land use and zoning laws and

				regulations) or facility unit—

											(aa)that is owned or

				operated by the generator of the waste;

											(bb)that is located

				on property owned by the generator of the waste or a company with which the

				generator is affiliated; or

											(cc)the capacity of

				which is contractually dedicated exclusively to a specific generator;

											(vi)medical waste

				that is segregated from or not mixed with solid waste;

									(vii)sewage sludge

				or residuals from a sewage treatment plant;

									(viii)combustion ash

				generated by a resource recovery facility or municipal incinerator; or

									(ix)waste from a

				manufacturing or processing (including pollution control) operation that is not

				essentially the same as waste normally generated by households.

									(b)Ban on Canadian

				municipal solid waste

							(1)In

				generalExcept as provided in paragraph (2), until the date on

				which the Administrator promulgates regulations to implement and enforce the

				Agreement (including notice and consent provisions of the Agreement), no person

				may import into any State, and no solid waste management facility may accept,

				Canadian municipal solid waste for the purpose of disposal or incineration of

				the Canadian municipal solid waste.

							(2)Election by

				GovernorThe Governor of a State may elect to opt out of the ban

				under paragraph (1), and consent to the importation and acceptance by the State

				of Canadian municipal solid waste before the date specified in that paragraph,

				if the Governor submits to the Administrator a notice of that election by the

				Governor.

							(c)Authority of

				Administrator

							(1)In

				generalBeginning immediately after the date of enactment of this

				section, the Administrator shall—

								(A)perform the

				functions of the Designated Authority of the United States described in the

				Agreement with respect to the importation and exportation of municipal solid

				waste under the Agreement; and

								(B)implement and

				enforce the Agreement (including notice and consent provisions of the

				Agreement).

								(2)Consent to

				importationIn considering whether to consent to the importation

				of Canadian municipal solid waste under article 3(c) of the Agreement, the

				Administrator shall—

								(A)obtain the

				consent of each State into which the Canadian municipal solid waste is to be

				imported; and

								(B)consider the

				impact of the importation on homeland security, public health, and the

				environment.

								.

			(b)Conforming

			 amendmentThe table of contents of the

			 Solid Waste Disposal Act (42 U.S.C.

			 prec. 6901) is amended by adding after the item relating to section 4010 the

			 following:

				

					

						Sec. 4011. Canadian municipal solid

				waste

					

					.

			

